t c memo united_states tax_court farshid ghafouri and elahe h ghafouri petitioners v commissioner of internal revenue respondent docket no filed date farshid ghafouri and elahe h ghafouri pro sese thomas r mackinson and daniel j bryant for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 for the issues remaining for our decision are whether all section references are to the internal_revenue_code in effect for the continued petitioners are entitled to a net_operating_loss nol carryforward deduction and whether petitioners are liable for the accuracy-related_penalty findings_of_fact the stipulations of facts together with the attached exhibits are incorporated herein by this reference petitioners resided in california at the time they timely filed their petition petitioners timely filed their income_tax return and respondent issued a notice_of_deficiency on date respondent determined that petitioners failed to include the following in income compensation of dollar_figure cancellation_of_indebtedness_income of dollar_figure ordinary dividend income of dollar_figure and pension distributions of dollar_figure petitioners have admitted or conceded that all of these items should have been included in income in the notice_of_deficiency respondent also disallowed an nol carryforward deduction of dollar_figure and imposed a sec_6662 accuracy-related_penalty of dollar_figure these are the only two issues remaining for our decision continued year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the remaining adjustments in the notice_of_deficiency are computational on date petitioners’ daughter dr nazli ghafouri dr ghafouri purchased the property pincite jasmine court in carlsbad california jasmine court property for dollar_figure with a dollar_figure mortgage dr ghafouri was the sole mortgagor and was the only owner listed on the title on date dr ghafouri purchased the property pincite shasta place in carlsbad california shasta place property for dollar_figure with a dollar_figure mortgage dr ghafouri was the sole mortgagor and was the only owner listed on the title the shasta place property and the jasmine court property were both intended to be rental properties the jasmine court property however was never rented out dr ghafouri sold the jasmine court property for dollar_figure on date notices of default for the shasta place property were recorded against dr ghafouri on february and date she sold the shasta place property for dollar_figure on date dr ghafouri filed for bankruptcy as a result of the sales petitioners contend that they were the true owners of the properties and that they just borrowed dr ghafouri’s credit to purchase them because their own credit was poor petitioners have provided no evidence outside of their testimony that they provided the funds used to make the downpayments or that they were obligated to pay the mortgages insurance premiums or property taxes nor is there any evidence to support their contention that they were responsible for the repair and maintenance of both properties or for all of the decisions related to renting out the properties further there is no evidence as to whether petitioners were able to obtain legal_title to the properties petitioners began reporting losses from the rental of the shasta place property on their return such losses were also reported on petitioners’ and returns in petitioners filed amended returns for the and tax years that also reported losses related to the rental of the shasta place property petitioners began reporting nol carryforwards on their return and reported nol carryforwards on their and returns petitioners’ returns did not include information as to how the amounts of the nol carryforwards were calculated further petitioners’ former attorney admitted at trial that the amounts reported as nol carryforwards on the and returns were incorrect but asserted that the correct amount was reported for the nol at issue appears to stem from the losses dr ghafouri incurred when the properties were sold for less than their purchase prices opinion i nol carryforward deduction respondent disallowed the entire dollar_figure nol carryforward deduction that petitioners claimed on their return deductions are a matter of legislative grace and the taxpayer must prove that he is entitled to the deductions claimed rule a 292_us_435 taxpayers bear the burden of substantiating the amount of any claimed deduction by maintaining the records needed to establish entitlement see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir generally an nol is the excess of allowable deductions over gross_income for a given tax_year sec_172 only certain deductions are considered when calculating the amount of an individual’s nol sec_172 and d unless an exception applies an nol must first be carried back years and then carried forward years sec_172 if a taxpayer claims an nol deduction he must file with his return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met thereto including a detailed schedule showing the computation of the net_operating_loss_deduction sec_1_172-1 income_tax regs moreover only the taxpayer who sustained the loss is entitled to an nol deduction see 292_us_435 there are two distinct reasons each alone sufficient to disallow the nol carryforward deduction petitioners claimed on their return first assuming that a loss was sustained that may be treated as an nol petitioners did not incur that loss second petitioners have failed to provide sufficient information to substantiate the claimed deduction a whether petitioners incurred a loss the nature of property rights is determined by state law and the appropriate tax treatment of those rights is determined by federal_law 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir under california law the owner of the legal_title to property is presumed to be the owner of the full beneficial title cal evid code sec_662 west this presumption may be rebutted only by clear_and_convincing proof id dr ghafouri alone held legal_title to the shasta place property and the jasmine court property and is presumed to be the properties’ full beneficial or equitable owner the presumption that the legal owner is also the equitable owner may be overcome pursuant to california law by showing an agreement or understanding exists that shows an intent contrary to that which is reflected in the deed in re marriage of fossum cal rptr 3d ct app further a taxpayer becomes the equitable owner of property when he or she assumes the benefits and burdens of property ownership see 68_tc_115 puentes v commissioner tcmemo_2013_277 blanche v commissioner tcmemo_2001_63 the following factors are frequently considered when determining whether a taxpayer has assumed the benefits and burdens of property ownership whether the taxpayer had the right to possess the property and to enjoy the use rents and profits thereof whether the taxpayer had the duty to maintain the property whether the taxpayer was responsible for insuring the property whether the taxpayer bore the risk of loss of the property whether the taxpayer was obligated to pay taxes assessments and charges against the property whether the taxpayer had the right to improve the property and whether the taxpayer had the right to obtain legal_title at any time by paying the balance of the purchase_price puentes v commissioner tcmemo_2013_277 at see also 115_tc_605 on the basis of the evidence presented to the court and testimony presented at trial the claimed nol carryforward deduction stems from the sales of the shasta place property and the jasmine court property dr ghafouri purchased both properties she was the only person listed on the titles and was the sole mortgagor each property was sold in a short_sale and dr ghafouri filed bankruptcy as a result of the impact that these sales had on her credit petitioners however claim that they owned the properties and have attempted to deduct the losses_incurred as a result of the short_sales petitioners and dr ghafouri contend that the properties belonged to petitioners and that the petitioners simply borrowed dr ghafouri’s credit in order to purchase them petitioners have testified that dr ghafouri made no mortgage property_tax or insurance payments and that they were responsible for the rental and upkeep of the properties despite petitioners’ claimed ownership of the properties dr ghafouri bore the risk of ownership and reaped none of the rewards both properties were titled solely in dr ghafouri’s name and she was the sole mortgagor she alone was ultimately responsible for the mortgages and suffered the consequences when the properties were sold in short_sales the alleged arrangement between petitioners and dr ghafouri is not sufficient to elevate petitioners to equitable owners of the properties consequently assuming arguendo that an nol arose it was not incurred by petitioners b lack of substantiation how petitioners calculated the nol carryforward deduction claimed on the return is unclear neither a concise statement including the material and relevant facts nor a detailed schedule showing a computation of the nol amount was filed with the return or the returns for earlier years for which an nol carryforward deduction was claimed see sec_1_172-1 income_tax regs the only evidence submitted to support petitioners’ claimed nol carryforward deduction is their previous returns the prior tax returns show only that petitioners claimed nol carryforward deductions they do not provide evidence that petitioners are entitled to them see whitaker v commissioner tcmemo_2010_209 on the basis of the information petitioners provided we are unable to determine whether an allowable nol even arose consequently petitioners have failed to meet their burden_of_proof see id respondent correctly disallowed the nol carryforward deduction that petitioners claimed on their return we hold that petitioners are not entitled to an nol carryforward deduction for ii accuracy-related_penalty an accuracy-related_penalty of is imposed on the portion of an underpayment attributable to negligence or a substantial_understatement_of_income_tax sec_6662 and b and negligence includes the failure to properly substantiate items claimed on the return sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty and must produce evidence to prove that imposition of the penalty is appropriate see sec_7491 see also 116_tc_438 petitioners have admitted or conceded that they failed to report dollar_figure in income and respondent has shown that petitioners are not entitled to the nol carryforward deduction respondent has met his burden of production with respect to negligence and a substantial_understatement_of_income_tax petitioners requested a refund of dollar_figure on their return they failed to report dollar_figure in income and incorrectly claimed a dollar_figure deduction their understatement was certainly substantial within the meaning of sec_6662 the accuracy-related_penalty however is not imposed in situations where the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the taxpayer has the burden of proving reasonable_cause see higbee v commissioner t c pincite petitioners have failed to argue or offer evidence that the penalty should not be imposed consequently we hold petitioners are liable for the sec_6662 penalty for the tax_year we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
